internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br5-plr-111820-99 date date legend taxpayer company esop law firm x y dear this responds to a letter requesting a ruling regarding taxpayer’s substantial compliance with the requirements of sec_1042 of the internal_revenue_code_of_1986 the code and the applicable regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company taxpayer owned shares of stock in the company a domestic_corporation with only one class of common_stock issued and outstanding the company has never had stock outstanding that is readily tradeable on an established_securities_market the company adopted an employee_stock_ownership_plan the esop as defined in sec_4975 effective as of date with respect to which the internal_revenue_service issued a favorable determination_letter plr-111820-99 on date shareholders including taxpayer sold shares of common_stock of the company to the esop the esop transaction taxpayer sold x shares of stock to the esop as a result of the esop transaction taxpayer realized a gain the taxpayer had held y shares of such common_stock for more than three years and had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied after the esop transaction the esop owned of the common_stock of the company the taxpayer deposited the sale proceeds from the y shares with a brokerage firm in four separate transactions during date taxpayer invested proceeds from the sale of the y shares of stock in securities issued by domestic operating companies the taxpayer intended the securities to constitute qrp as defined by sec_1042 of the code in connection with the esop transaction taxpayer was advised by law firm the law firm that advised company when it established the esop and that currently represents taxpayer although the firm explained generally the conditions necessary to secure the deferral of recognition of the gain from the esop transaction under sec_1042 it failed to advise taxpayer that taxpayer was required to complete a notarized statement of purchase with respect to securities intended to constitute qrp within days after the purchase of each item of qrp in date law firm informed taxpayer of the requirement that taxpayer complete a notarized statement of purchase taxpayer completed a notarized statement of purchase in date immediately after learning of the requirement you represent that taxpayer is a cash_basis taxpayer and that taxpayer intends to file taxpayer’s income_tax return in a timely manner by the due_date with any applicable extensions the taxpayer will elect under sec_1042 to defer the recognition of gain from the sale of taxpayer’s stock to the esop you further represent that taxpayer will submit the following documents with taxpayer’s income_tax return statement of election as described in q a-3 of sec_1_1042-1t a notarized statement of purchase with respect to the qrp as described in q a-3 of the sec_1_1042-1t and a verified written_statement of company consenting to the application of sec_4978 and sec_4979a as described in q a of sec_1_1042-1t you request a ruling that assuming taxpayer will properly elect the application of sec_1042 of the code with respect to the sale of qualified_securities on taxpayer’s income_tax return and will satisfy the requirements of sec_1042 and sec_1_1042-1t but for timely notarization of taxpayer’s statements of purchase the taxpayer has substantially complied with the plr-111820-99 requirements for an election under sec_1042 and that the election will be treated as satisfying the requirements of sec_1_1042-1t q a-3 of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of section plr-111820-99 a as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly immediately upon discovering that taxpayer’s individual notarized statements of plr-111820-99 purchase were not executed in a timely manner and prior to the timely filing of such notarized statements of purchase with the taxpayer’s income_tax return for the taxable_year taxpayer completed notarized statements of purchase for all the intended qrp taxpayer intends to attach these statements of purchase to the taxpayer’s timely filed u s income_tax return for these transactions were made in reliance on guidance from tax professionals as to requirements to complete the sec_1042 election in a timely and correct manner therefore based on the specific facts of this case and representations made on behalf of the taxpayer we conclude that the taxpayer has substantially complied with the requirements for an election under sec_1042 of the code and that the elections will be treated as satisfying the requirements of sec_1_1042-1t of the temporary income_tax regulations at q a-3 concerning the notarized statements of purchase with respect to qualified_replacement_property purchased by the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james l brokaw chief branch office of associate chief_counsel employee_benefits and exempt_organizations
